Exhibit 10.1
Employment Agreement
     This Employment Agreement (the “Agreement”) dated as of February 4, 2009
(the “Effective Date”), is made by and between Vought Aircraft Industries, Inc.,
a Delaware corporation, (together with any successor thereto, the “Company”) and
Mark Jolly (the “Employee”).
RECITALS

A.   It is the desire of the Company to assure itself of the services of the
Employee by entering into this Agreement.   B.   The Employee and the Company
mutually desire that the Employee provide services to the Company on the terms
herein provided.

AGREEMENT
     NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below the parties hereto agree as follows:
1. Employment.

  (a)   General. The Company shall employ the Employee and the Employee shall
enter the employ of the Company, for the period set forth in Section 1(b), in
the position set forth in Section 1(c), and upon the other terms and conditions
herein provided.     (b)   Employment Term. The initial term of employment under
this Agreement (the “Initial Term”) shall be for the period beginning on
February 4, 2009 and ending at the end of the day on February 4, 2010, unless
earlier terminated as provided in Section 3. The employment term hereunder shall
automatically be extended for successive one-year periods (“Extension Terms”
and, collectively with the Initial Term, the “Term”) unless either party gives
notice of non-extension to the other no later than ninety (90) days prior to the
expiration of the then-applicable Term and subject to earlier termination as
provided in Section 3.     (c)   Position and Duties. The Employee shall serve
as the Corporate Controller of the Company with such customary responsibilities,
duties, and authority as may from time to time be assigned to the Employee by
the Chief Financial Officer of the Company or his designee. The Employee shall
devote substantially all his working time and efforts to the business and
affairs of the Company (which may include service to its Affiliates). The
Employee agrees to observe and comply with the rules and policies of the Company
as adopted by the Company from time to time. During the Term, it shall not be a
violation of this Agreement for the Employee to (i) serve on industry trade,
civic or charitable boards or committees; (ii) deliver lectures or fulfill
speaking engagements; (iii) manage his personal investments and affairs; and
(iv) serve on the board of directors of for-profit enterprises with the Chief
Financial Officer’s prior consent, as long as such activities do not materially
interfere with the performance of the Employee’s duties and responsibilities as
an employee of the Company. During his employment and following termination of
his employment with the Company, (x) the Employee agrees not to disparage in any
material respect the Company, any of its products or practices, or any of its
directors, officers, agents, representatives, stockholders or Affiliates, either
orally or in writing, and (y) the Company agrees to disclose only
mutually-agreed information regarding Employee’s employment.







--------------------------------------------------------------------------------



 



2. Compensation and Related Matters.

  (a)   Annual Base Salary. During the Term, the Employee shall receive a base
salary at a rate of $200,044.00 per annum (the “Annual Base Salary”), which
shall be paid in accordance with the customary payroll practices of the Company,
subject to adjustment as determined by the Company based upon periodic formal
merit/performance review and goal-setting processes.     (b)   Annual Bonus.
During the Term, the Employee will be eligible to receive annual bonuses based
upon achieving annual financial plan, individual goals, and organization metrics
to be determined by the Board of Directors of the Company, with a target bonus
of 35% of Annual Base Salary for calendar year 2009, prorated for actual
service. Future bonus targets shall be subject to adjustment as determined by
the Board. The Employee is eligible to receive a guaranteed minimum payment of
$75,000 under the 2009 management incentive compensation plan. Any annual bonus
that becomes payable pursuant to this Section 2(b) shall be paid no later than
March 15th of the year following the year in which such annual bonus is earned.
Provided, however, that if the Board shall determine that it is administratively
impracticable, which may include inability of the Company to gain certification
of its financial statements, to make such annual bonus payment by March 15th,
any such payment shall be made as soon as reasonably practicable after such
period and in no event later than December 31st of the year following the year
for which such annual bonus was earned.     (c)   Relocation Benefits. The
Employee will receive relocation benefits as described in the attached document
entitled “Relocation Benefit Summary — Plan 2.” During relocation, the Employee
will be provided with local temporary housing and return trips to the Employee’s
previous home as needed.     (d)   Incentive Award Plan. The Employee will be
granted an incentive award of 2,500 Restricted Stock Units (RSUs) under the
Company’s Incentive Award Plan. The awards will be subject to vesting based upon
the achievement of predefined Company performance metrics, and shall be subject
to such other terms and conditions as are set forth in the agreements governing
such awards.     (e)   Benefits. During the Term, the Employee shall be entitled
to participate in applicable employee benefit plans, programs and arrangements
of the Company, as may be amended from time to time, that are made available to
eligible employees of the Company.     (f)   Vacation. During the Term, the
Employee shall be entitled to participate in the Company’s vacation policy as
follows: (i) upon commencement of employment, the Employee will be credited with
one hundred twenty (120) hours of vacation time, and (ii) following his one-year
anniversary date, the Employee will begin to accrue additional vacation time at
the rate applicable to employees with fifteen or more years of service
(currently 120 hours annually). Any vacation shall be taken at the reasonable
and mutual convenience of the Company and the Employee.



2



--------------------------------------------------------------------------------



 



  (g)   Expenses. During the Term, the Company shall reimburse the Employee for
all reasonable travel and other business expenses incurred by him in the
performance of his duties to the Company in accordance with the Company’s
expense reimbursement policy. To the extent that any reimbursements, including
without limitation any reimbursements pursuant to Section 2(c) above and/or
pursuant to this Section 2(g), are determined to constitute taxable compensation
to the Employee, then reimbursement requests with respect to such expenses must
be timely submitted by the Employee and, if timely submitted, such expenses
shall be reimbursed no later than December 31st of the year following the year
in which the expense was incurred. In no event shall the Employee be entitled to
receive any such reimbursement payments after December 31st of the year
following the year in which the expense was incurred. The amount of any such
expenses reimbursed in one year shall not affect the amount eligible for
reimbursement in any subsequent year, except for the reimbursement of medical
expenses referred to in Section 105(b) of the Internal Revenue Code of 1986, as
amended (the “Code”), and the Employee’s right to reimbursement of any such
expenses shall not be subject to liquidation or exchange for any other benefit.
    (h)   Indemnification. The Employee shall be indemnified and held harmless
by the Company to the fullest extent authorized by the Company’s certificate of
incorporation or bylaws against all costs, expenses, liabilities and losses
reasonably incurred or suffered by the Employee with respect to any bona fide
claim against the Employee or the Company, where such claim is based on actions
taken by the Employee in good faith and in his capacity as an officer of the
Company. Notwithstanding the foregoing, no amounts shall be paid or advanced in
accordance with this Section 2(h) to the extent that any such amounts would fail
to be exempt from the application of Section 409A (as defined below) in
accordance with Treasury Regulation 1.409A-1(b)(10).

3. Termination.
     The Employee’s employment hereunder may be terminated by the Company or the
Employee, as applicable, without any breach of this Agreement only under the
following circumstances:

  (a)   Circumstances.

  (i)   Termination for Cause. The Company may terminate the Employee’s
employment for Cause.     (ii)   Termination without Cause. The Company may
terminate the Employee’s employment without Cause.     (iii)   Non-extension of
Term by the Company. The Company may give notice of non-extension to the
Employee pursuant to
Section 1(b).     (iv)   Non-extension of Term by the Employee. The Employee may
give notice of non-extension to the Company pursuant to
Section 1(b).     (v)   Resignation for Good Reason. The Employee may resign his
employment for Good Reason.     (vi)   Resignation without Good Reason. The
Employee may resign his employment without Good Reason.



3



--------------------------------------------------------------------------------



 



  (b)   Notice of Termination. Any termination of the Employee’s employment by
the Company or by the Employee under this Section 3 shall be communicated by a
written notice to the other party hereto indicating the specific termination
provision in this Agreement relied upon, setting forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination of the
Employee’s employment under the provision so indicated, and specifying a Date of
Termination which, for terminations under paragraphs (a) (ii) or (vi), shall be
at least sixty (60) days following the date of such notice (a “Notice of
Termination”); provided, however, that the Company may, in its sole discretion,
advance the Date of Termination to any date following the Company’s receipt of
the Notice of Termination. A Notice of Termination (except pursuant to paragraph
(a) (ii)) submitted by the Company may provide for a Date of Termination on the
date the Employee receives the Notice of Termination, or any date thereafter
elected by the Company in its sole discretion. The failure by the Employee or
the Company to set forth in the Notice of Termination any fact or circumstance
which contributes to a showing of Cause or Good Reason shall not waive any right
of the Employee or the Company hereunder or preclude the Employee or the Company
from asserting such fact or circumstance in enforcing the Employee’s or the
Company’s rights hereunder.     (c)   Company obligations upon termination. Upon
termination of the Employee’s employment, the Employee shall be entitled to
receive the sum of the Employee’s Annual Base Salary through the Date of
Termination not theretofore paid; any expenses owed to the Employee under
Section 2(g), any accrued vacation pay owed to the Employee pursuant to
Section 2(f), and any amount accrued and arising from the Employee’s
participation in, or benefits accrued under any employee benefit plans, programs
or arrangements under Section 2(e), which amounts, if any, shall be payable in
accordance with the terms and conditions of such employee benefit plans,
programs or arrangements, and such other or additional benefits as may be, or
become, due to him under the applicable terms of applicable plans, programs,
agreements, corporate governance documents and other arrangements of the Company
and its subsidiaries (collectively, the “Company Arrangements”). The Employee
shall not be entitled to any other payments or benefits, except as specifically
provided in Section 4.

4. Severance Payments.

  (a)   Termination for Cause, Resignation by Employee Without Good Reason, or
upon Non-extension of Term by the Company or the Employee. If the Employee’s
employment shall be terminated by Company pursuant to Section 3(a)(i) for Cause,
or by Employee pursuant to Section 3(a)(vi) without Good Reason, or pursuant to
Sections 3(a)(iii) or 3(a)(iv) due to Non-extension of the Term by the Company
or the Employee, the Employee shall not be entitled to any additional severance
payment or severance benefits under this Agreement or under any other Company
plan, policy, or arrangement.

4



--------------------------------------------------------------------------------



 



  (b)   Termination without Cause by Company or with Good Reason by Employee.
If, during the Term, the Employee incurs a “separation from service” from the
Company (within the meaning of Section 409A(a)(2)(A)(i) of the Code and Treasury
Regulation Section 1.409A-1(h)) (a “Separation from Service”) by reason of a
termination of the Employee’s employment by Company without Cause pursuant to
Section 3(a)(ii), or by Employee with Good Reason pursuant to Section 3(a)(v),
the Company shall, subject to the Employee signing and not revoking, within
thirty (30) days following the Separation from Service, a release of claims in
substantially the form attached hereto as Exhibit A:

  (i)   pay to the Employee a lump-sum amount equal to the Annual Base Salary
that the Employee would have been entitled to receive if the Employee had
continued his employment hereunder for a period of twelve (12) months following
the Date of Termination, including any guaranteed minimum payment under the
management incentive compensation plan for calendar year 2009 that remains
unpaid as of the Date of Termination, which amount shall be subject to
applicable withholding and payable on the Company’s first payroll date occurring
on or after the 30th day following the Separation from Service (the “First
Payroll Date”), and any amounts that would otherwise have been paid pursuant to
this Section 4(b)(i) prior to such payroll date shall be paid in a lump-sum on
the First Payroll Date; and     (ii)   pay to the Employee a lump-sum amount
equal, as determined by the Company, to twelve months of the Company’s regular
share of the total aggregate annual premium costs for group medical, dental and
vision benefit coverage for the Employee and the Employee’s spouse and
dependents, in each case, as in effect with respect to each such individual
immediately prior to such Separation from Service, which payment shall be made
on the First Payroll Date and which payment may be applied by the Employee, in
his discretion, to the purchase of comparable coverage. For the avoidance of
doubt, the payment described in this Section 4(b)(ii) shall be subject to
withholding of any federal, state, local or foreign withholding or other taxes
or charges which the Company is required to withhold.

  (b)   Survival. The expiration or termination of the Term shall not impair the
rights or obligations of any party hereto, which shall have accrued prior to
such expiration or termination.     (c)   409A. Notwithstanding anything to the
contrary in this Section 4, no payments in this Section 4 will be paid during
the six-month period following the Employee’s Separation from Service unless the
Company determines, in its good faith judgment, that paying such amounts at the
time or times indicated in this Section would not cause the Employee to incur an
additional tax under Section 409A (in which case such amounts shall be paid at
the time or times indicated in this Section). If the payment of any amounts are
delayed as a result of the previous sentence, on the first day following the end
of the six-month period (or such earlier date upon which such amount can be paid
under Section 409A without being subject to such additional taxes, including
upon the Employee’s death), the Company will pay the Employee a lump-sum amount
equal to the cumulative amount that would have otherwise been previously paid to
the Employee under this Agreement.

5



--------------------------------------------------------------------------------



 



5.   Unfair Competition.

     The Company agrees to provide Employee, upon commencement of employment,
with immediate access to Confidential Information as defined below, including
Confidential Information of third parties such as customers, suppliers, and
business affiliates; specialized training and information regarding the
Company’s methodologies and business strategies; and/or support in the
development of goodwill such as introductions, information and reimbursement of
customer development expenses consistent with Company policy. The foregoing is
not contingent on continued employment, but upon Employee’s use of the access,
specialized information and training, and goodwill support provided by Company
for the exclusive benefit of the Company and upon Employee’s full compliance
with the restrictions on Employee’s conduct provided for in this Agreement.
     Ancillary to the rights provided to Employee as set forth in this Agreement
and any addenda or amendments to this Agreement, the Company’s provision of
Confidential Information, specialized training, and/or goodwill support to
Employee, and Employee’s agreements regarding the use of same, and in order to
protect the value of any equity-based compensation, training, goodwill support
and/or the Confidential Information described above, the Company and Employee
agree to the following provisions against unfair competition:

  (a)   The Employee recognizes and agrees that in order to assure that the
Employee devotes all of the Employee’s professional time and energy to the
operations of the Company while employed by the Company, and that during and
after such employment in order to adequately protect the Company’s investment in
its proprietary information and trade secrets (“Confidential Information”) and
to protect such information and secrets and all other confidential information
from disclosures to competitors and to protect the Company from unfair
competition, separate covenants not to compete, not to solicit, and not to
recruit the Company’s employees for the duration and scope set forth below, are
necessary and desirable. The Employee understands and agrees that the
restrictions imposed in these covenants represent a fair balance of the
Company’s rights to protect its business and the Employee’s right to pursue
employment.     (b)   The Employee shall not, at any time during the Term or
during the 12-month period following the Date of Termination (the “Non-Compete
Period”), directly or indirectly engage in, have any equity interest in, or
manage or operate any person, firm, corporation, partnership or business
(whether as director, officer, employee, agent, representative, partner,
security holder, consultant or otherwise) that engages in any business which
competes with any Business (as defined below) of the Company or its Affiliates
anywhere in the world where the Company conducts business or, on the Date of
Termination, has plans to conduct business in the twelve (12) month period
following the Employee’s Date of Termination; provided, however, that the
Employee shall be permitted to acquire a passive stock interest in such a
business provided the stock acquired is publicly traded and is not more than two
percent (2%) of the outstanding interest in such business.     (c)   During the
Non-Compete Period, the Employee shall not, directly or indirectly, recruit or
otherwise solicit, encourage, or induce any employee, customer, subscriber or
supplier of the Company (i) to terminate its employment or arrangement with the
Company, (ii) to otherwise change its relationship with the Company or (iii) to
establish any relationship with the Employee or any of his affiliates for any
business purpose competitive with the Business of the Company.     (d)   In the
event the terms of this Section 5 shall be determined by any court of competent
jurisdiction to be unenforceable by reason of its extending for too great a
period of time or over too great a geographical area or by reason of its being
too extensive or restrictive in any other respect, it will be interpreted to
extend only over the maximum period of time for which it may be enforceable,
over the maximum geographical area as to which it may be enforceable, or to the
maximum extent in all other respects as to which it may be enforceable, all as
determined by such court in such action.

6



--------------------------------------------------------------------------------



 



  (e)   As used in this Section 5, (i) the term “Company” shall include the
Company and its direct or indirect parents, if any, and subsidiaries, and
(ii) the term “Business” shall mean the development, production, sale,
maintenance and support for aerostructures with respect to commercial, military
and business jet aircraft, including (but not limited to) fuselages, wings and
wing assemblies, empennages, aircraft doors, nacelle components and control
surfaces, as such business may be expanded or altered by the Company during the
Term.     (f)   It is recognized and acknowledged by the Employee that a breach
of the covenants contained in this Section 5 may cause irreparable damage to
Company and its goodwill, the exact amount of which will be difficult or
impossible to ascertain, and that the remedies at law for any such breach will
be inadequate. Accordingly, the Employee agrees that in the event of a breach of
any of the covenant contained in this Section 5, in addition to any other remedy
which may be available at law or in equity, the Company will be entitled to seek
specific performance and injunctive relief.

6.   Intellectual Property and Confidential Information.

     The Employee agrees to enter into the Company’s standard Intellectual
Property Agreement (the “Intellectual Property Agreement”) upon commencing
employment hereunder.

7.   Cooperation.

     The Employee may respond to a lawful and valid subpoena or other legal
process regarding the Company but shall give the Company the earliest possible
notice thereof, shall, as much in advance of the return date as possible, make
available to the Company and its counsel the documents and other information
sought and shall assist such counsel at Company’s expense in resisting or
otherwise responding to such process. As used in this Section 7, the term
“Company” shall include the Company and its direct or indirect parents, if any,
and subsidiaries.

8.   Assignment and Successors.

     The Company may assign its rights and obligations under this Agreement to
any successor to all or substantially all of the business or the assets of the
Company (by merger or otherwise and including any Affiliates), and may assign or
encumber this Agreement and its rights hereunder as security for indebtedness of
the Company and its Affiliates. This Agreement shall be binding upon and inure
to the benefit of the Company, the Employee and their respective successors,
assigns, personnel and legal representatives, executors, administrators, heirs,
distributees, devisees, and legatees, as applicable. None of the Employee’s
rights or obligations may be assigned or transferred by the Employee, other than
the Employee’s rights to payments hereunder, which may be transferred only by
will or operation of law. Notwithstanding the foregoing, the Employee shall be
entitled, to the extent permitted under applicable law and applicable Company
Arrangements, to select and change a beneficiary or beneficiaries to receive
compensation hereunder following his death by giving written notice thereof to
the Company.

9.   Certain Definitions.

  (a)   Affiliate. An “Affiliate” shall mean any entity which owns or controls,
is owned or controlled by, or is under common control with, the Company.     (b)
  Cause. The Company shall have “Cause” to terminate the Employee’s employment
hereunder upon:

  (i)   The Company’s good faith determination that the Employee failed to
substantially perform his duties as an employee of the Company (other than any
such failure resulting from the Employee’s Disability) which failure has not
been cured within thirty (30) days after Employee’s receipt of notice thereof
from the Company;

7



--------------------------------------------------------------------------------



 



  (ii)   the Employee’s willful misconduct, gross negligence or a breach of
fiduciary duty that, in each case or in the aggregate, results in material harm
to the Company;     (iii)   willful and material breach of this Agreement or the
bylaws of the Company which has not been cured within thirty (30) days after
Employee’s receipt of notice thereof from the Board;     (iv)   the Employee’s
having been the subject of any order, judicial or administrative, obtained or
issued by the Securities Exchange Commission, for any securities violation
involving fraud, including, for example, any such order consented to by the
Employee in which findings of facts or any legal conclusions establishing
liability are neither admitted nor denied;     (v)   the Employee’s conviction,
plea of no contest, plea of nolo contendere, or imposition of unadjudicated
probation for any felony or crime involving moral turpitude;     (vi)   the
Employee’s unlawful use (including being under the influence) or possession of
illegal drugs while on the Company’s premises or while performing the Employee’s
duties and responsibilities under this Agreement; or     (vii)   the Employee’s
commission of an act of fraud, embezzlement, or misappropriation against the
Company or involving Company assets.

  (c)   Date of Termination. “Date of Termination” shall mean (i) if the
Employee’s employment is terminated pursuant to Section 3(a)(i), (ii) (v) or
(vi)), the date indicated in the Notice of Termination; or (ii) if the
Employee’s employment is terminated pursuant to Section 3(a)(iii) or (iv), the
expiration of the then-applicable Term.     (d)   Good Reason. The Employee
shall have “Good Reason” to resign his employment within ninety (90) days
following the occurrence of any of the following events:

     (A) a material diminution in the nature or scope of the Employee’s
responsibilities, authorities or duties or the assignment of duties and
responsibilities materially inconsistent with those normally associated with the
Employee’s position;
     (B) a material reduction in the amount of the Employee’s Annual Base
Salary;
     (C) any material breach of this Agreement by the Company or any Affiliate;
or
     (D) any purported termination by the Company of Employee’s employment other
than as expressly provided under this Agreement.
     Notwithstanding the foregoing, the Employee may not resign his employment
for Good Reason unless (E) the Executive provided the Company with at least
30 days’ prior written notice of his intent to resign for Good Reason; and
(F) the Company has not remedied the alleged violation(s) within the 30-day
period.

10.   Governing Law.

     This Agreement shall be governed, construed, interpreted and enforced in
accordance with its express terms, and otherwise in accordance with the
substantive laws of the State of Texas, without reference to the principles of
its conflicts of law, and where applicable, the laws of the United States.

8



--------------------------------------------------------------------------------



 



11.   Validity.

     The invalidity or unenforceability of any provision or provisions of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

12.   Notices.

     Any notice, request, claim, demand, document and other communication
hereunder to any party shall be effective upon receipt (or refusal of receipt)
and shall be in writing and delivered personally or sent by facsimile or
certified or registered mail, postage prepaid, as follows:

  (a)   If to the Company:         Vought Aircraft Industries, Inc.
P.O. Box 655907
Dallas, TX 75265
Attn: Kevin P. McGlinchey, General Counsel, M/S 49R-09
Facsimile: (972) 946-5642     (b)   If to the Employee:         To his current
residence address on file with Company

or at any other address as any party shall have specified by notice in writing
to the other party.

13.   Counterparts.

     This Agreement may be executed in several counterparts, each of which shall
be deemed to be an original, but all of which together will constitute one and
the same Agreement. Signatures delivered by facsimile shall be deemed effective
for all purposes.

14.   Entire Agreement.

     The terms of this Agreement, including the terms of the Intellectual
Property Agreement, are intended by the parties to be the final expression of
their agreement with respect to the employment of the Employee by the Company
and supersede all prior understandings and agreements, whether written or oral.
The parties further intend that this Agreement shall constitute the complete and
exclusive statement of their terms and that no extrinsic evidence whatsoever may
be introduced in any judicial, administrative, or other legal proceeding to vary
the terms of this Agreement.

9



--------------------------------------------------------------------------------



 



15. Amendments; Waivers.
     This Agreement may not be modified, amended, or terminated except by an
instrument in writing, signed by the Employee and a duly authorized officer of
Company. By an instrument in writing similarly executed, the Employee or a duly
authorized officer of the Company may waive compliance by the other party or
parties with any specifically identified provision of this Agreement that such
other party was or is obligated to comply with or perform; provided, however,
that such waiver shall not operate as a waiver of, or estoppel with respect to,
any other or subsequent failure. No failure to exercise and no delay in
exercising any right, remedy, or power hereunder preclude any other or further
exercise of any other right, remedy, or power provided herein or by law or in
equity. Except as otherwise set forth in this Agreement, the respective rights
and obligations of the parties under this Agreement shall survive any
termination of Employee’s employment. In addition, Sections 2(h), 3(c), 4, and 5
through 21 shall survive beyond the end of the Term in accordance with their
terms.
16. No Inconsistent Actions.
     The parties hereto shall not voluntarily undertake or fail to undertake any
action or course of action inconsistent with the provisions or essential intent
of this Agreement. Furthermore, it is the intent of the parties hereto to act in
a fair and reasonable manner with respect to the interpretation and application
of the provisions of this Agreement.
17. Construction.
     This Agreement shall be deemed drafted equally by both the parties. Its
language shall be construed as a whole and according to its fair meaning. Any
presumption or principle that the language is to be construed against any party
shall not apply. The headings in this Agreement are only for convenience and are
not intended to affect construction or interpretation. Any references to
paragraphs, subparagraphs, sections or subsections are to those parts of this
Agreement, unless the context clearly indicates to the contrary. Also, unless
the context clearly indicates to the contrary, (a) the plural includes the
singular and the singular includes the plural; (b) “and” and “or” are each used
both conjunctively and disjunctively; (c) “any,” “all,” “each,” or “every” means
“any and all,” and “each and every”; (d) “includes” and “including” are each
“without limitation”; (e) “herein,” “hereof,” “hereunder” and other similar
compounds of the word “here” refer to the entire Agreement and not to any
particular paragraph, subparagraph, section or subsection; and (f) all pronouns
and any variations thereof shall be deemed to refer to the masculine, feminine,
neuter, singular or plural as the identity of the entities or persons referred
to may require.
18. Arbitration.
     Any dispute or controversy arising under or in connection with this
Agreement, other than disputes or controversies arising under or in connection
with the provisions of Section 5 or the provisions in the Intellectual Property
Agreement, shall be settled exclusively by arbitration, conducted before an
arbitrator in Dallas, Texas in accordance with the National Rules for the
Resolution of Employment Disputes of the American Arbitration Association then
in effect. Judgment may be entered on the arbitration award in any court having
jurisdiction. Only individuals who are on the AAA register of arbitrators shall
be selected as an arbitrator. Within 20 days of the conclusion of the
arbitration hearing, the arbitrator(s) shall prepare written findings of fact
and conclusions of law. It is mutually agreed that the written decision of the
arbitrator(s) shall be valid, binding, final and non-appealable, provided
however, that the parties hereto agree that the arbitrator shall not be
empowered to award punitive damages against any party to such arbitration. Each
party shall pay its own attorney’s fees and expenses.

10



--------------------------------------------------------------------------------



 



19. Enforcement.
     If any provision of this Agreement is held to be illegal, invalid or
unenforceable under present or future laws effective during the term of this
Agreement, such provision shall be fully severable; this Agreement shall be
construed and enforced as if such illegal, invalid or unenforceable provision
had never comprised a portion of this Agreement; and the remaining provisions of
this Agreement shall remain in full force and effect and shall not be affected
by the illegal, invalid or unenforceable provision or by its severance from this
Agreement. Furthermore, in lieu of such illegal, invalid or unenforceable
provision there shall be added automatically as part of this Agreement a
provision as similar in terms to such illegal, invalid or unenforceable
provision as may be possible and be legal, valid and enforceable.
20. Withholding.
     The Company shall be entitled to withhold from any amounts payable under
this Agreement any federal, state, local or foreign withholding or other taxes
or charges which the Company is required to withhold. The Company shall be
entitled to rely on an opinion of counsel if any questions as to the amount or
requirement of withholding shall arise.
21. Section 409A. To the extent that the Company reasonably determines that any
compensation or benefits payable under this Agreement are subject to
Section 409A, this Agreement shall incorporate the terms and conditions required
by Section 409A reasonably determined by the Company and the Employee. To the
extent applicable, this Agreement shall be interpreted in accordance with
Section 409A of the Code and Department of Treasury regulations and other
interpretative guidance issued thereunder, including without limitation any such
regulations or other such guidance that may be issued after the Effective Date
(“Section 409A”). Notwithstanding any provision of this Agreement to the
contrary, in the event that following the Effective Date the Company reasonably
determines that any compensation or benefits payable under this Agreement may be
subject to Section 409A, the Company and the Employee shall work together to
adopt such amendments to this Agreement or adopt other policies or procedures
(including amendments, policies and procedures with retroactive effective), or
take any other commercially reasonable actions necessary or appropriate to
(a) preserve the intended tax treatment of the compensation and benefits payable
hereunder, to preserve the economic benefits of such compensation and benefits,
and/or to avoid less favorable accounting or tax consequences for the Company
and/or (ii) to exempt the compensation and benefits payable hereunder from
Section 409A or to comply with the requirements of Section 409A and thereby
avoid the application of penalty taxes thereunder; provided, however, that this
Section 21 does not, and shall not be construed so as to, create any obligation
on the part of the Company to adopt any such amendments, policies or procedures
or to take any other such actions or to indemnify the Employee for any failure
to do so.

11



--------------------------------------------------------------------------------



 



22. Employee Acknowledgement.
     The Employee acknowledges that he has read and understands this Agreement,
is fully aware of its legal effect, has not acted in reliance upon any
representations or promises made by the Company other than those contained in
writing herein, and has entered into this Agreement freely based on his own
judgment.
     IN WITNESS WHEREOF, the parties have executed this Agreement on the date
and year first above written.

            VOUGHT AIRCRAFT INDUSTRIES, INC.
      By:   /s/ Thomas F. Stubbins         Name:   Thomas F. Stubbins       
Title:   Vice President, Human Resources     

            EMPLOYEE
      By:   /s/ Mark Jolly         Name:   Mark Jolly             

12